Title: From George Washington to John Campbell, Earl of Loudoun, 25 July 1756
From: Washington, George
To: Campbell, John



Winchester in Virginia July 25th 1756

To the Right Honourable, John, Earl of Loudon—General and Commander in Chief of all His Majesty’s Forces in North America and Governor and Commander in Chief of His Majesty’s Most antient Colony and Dominion of Virginia.
We the Officers of the Virginia Regiment beg Leave to congratulate Your Lordship on your safe Arrival in America: And to express the deep Sense We have of His Majesty’s great Wisdom and paternal Care for his Colonies in sending your Lordship to their Protection at this critical Juncture. We likewise beg Leave to declare our singular Satisfaction and sanguine Hopes on your Lordship’s immediate Appointment over our Colony, as it in a more especial Manner entitles Us to your Lordship’s Patronage.

Full of Hopes that a perfect Union of the Colonies will be brought about by Your Lordship’s Wisdom and Authority, and big with Expectations of seeing the extravagant Insolence of an Insulting Subtle and Inhuman Enemy restrained, and of having it in our Power to take our desired Revenge: We humbly represent to your Lordship, that We were the first Troops in Action on the Continent on Occasion of the present Broils, And that by several Engagements and continual Skirmishes with the Enemy, We have to our Cost acquired a Knowledge of Them, and of their crafty and cruel Practices, which We are ready to testify with the greatest Chearfulness and Resolution whenever We are so happy as to be honoured with the Execution of your Lordship’s Commands. In Behalf of the Corps

Go: Washington, Colo.

